DETAILED ACTION
This office action is in response to amendment filed on 12/23/2020.
Claims 1-8, 10-17, and 19-20 are pending of which claims 1, 10 and 19 are independent claims, and claims 9 and 18 are canceled.

Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  a general packet radio service (GPRS) tunneling protocol (GTP) session controller of a control and user plane separation (CUPS) environment, receiving, an access list of network location information associated with a plurality of base stations supported by the GTP session controller, wherein filtering the control plane messages based on the network location information and the access list includes inspecting the control plane messages for network location information and discarding one or more of the control plane messages that have network location information not in the access list; and sending traffic including data from filtered control plane messages to at least one network tool.

Claims 1-8 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…control plane traffic filtering in a control and user plane separation (CUPS) environment, the method comprising: at a network node comprising a general packet radio service (GPRS) tunneling protocol (GTP) session controller of a control and user plane separation (CUPS) environment, wherein the network node is implemented using at least one processor and at 

Claims 10-17 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “…a general packet radio service (GPRS) tunneling protocol (GTP) session controller of a control and user plane separation (CUPS) environment, wherein the network node is implemented using the at least one processor and the at least one memory, wherein the network node is configured for: receiving, from one or more sources, network location information associated with a first network location; receiving control plane messages for different .  


Claim 19-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 19,    “… the network node is implemented using at least one processor and at least one memory: receiving, from one or more sources, network location information associated with a first network location; receiving control plane messages for different network locations; filtering the control plane messages based on the network location information and an access list of network location information associated with a plurality of base stations supported by the GTP session controller, wherein filtering the control plane messages based on the network location information and the access list includes inspecting the control 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Verma (US Pub. No. 20180367569) discloses various system architecture within a service provider network. However the disclosure of  Verma taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with control plane traffic filtering in a control and user plane separation (CUPS) environment, the method comprising: at a network node comprising a general packet radio service (GPRS) tunneling protocol (GTP) session controller of a control and user plane separation (CUPS) environment, wherein the network node is implemented using at least one processor and at least one memory: receiving, from one or more sources, network location information associated with a first network location; receiving control plane messages for different network locations; filtering the control plane messages based on the network location information and an access list of network location information associated with a plurality 


Chellamani (US Pub.  20180167906) discloses configuration of carrier aggregation. However the disclosure of  Chellamani taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with a general packet radio service (GPRS) tunneling protocol (GTP) session controller of a control and user plane separation (CUPS) environment, wherein the network node is implemented using the at least one processor and the at least one memory, wherein the network node is configured for: receiving, from one or more sources, network location information associated with a first network location; receiving control plane messages for different network locations; filtering the control plane messages based on the network location information and an access list of network location information associated with a plurality of base stations supported by the GTP session controller, wherein filtering the control plane messages based on the network location information and the access list includes inspecting the control plane messages for network location information and discarding one or more of the control plane 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477